IxjSley, J.
The endorsee of a note, drawn by William Steele to his own order, and by him endorsed, sues the drawer to recover the amount of it, three thousand six hundred and sixty-four dollars and ten cents, with eight per cent, interest per annum from its date, March 6, 1856, irntil paid, less the amounts paid on account at different periods, viz: on the 6th Maroh, 1856, $1,934 48; on the 17th November, 1857, $300; and on the 8th August, 1860, $849; and interest, as per statements endorsed on the note.
The answer is a general denial, and the prescription of five years in bar is pleaded.
The last payment on the note was made on the 8th August, 1860, and service of petition and citation was only made on the 20th November, 1865, more than five years after the last interruption. There is nothing in the record to show any interruption of prescription since August, I860.' This case comes within the principle enounced in Rabel v. Pourciau, lately decided in this court, in which it was held that the maxim, contra non valeniem, cannot be invoked in a case like the present one.
The appellee, in his brief, asks that the judgment, dismissing the plaintiff’s action, be affirmed.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed, at the costs of the appellant.